El Juez Asociado Señou Aldkey,
emitió la opinión del tribunal.
W. J. Cox & Co., Inc., estableció nna apelación contra sentencia de la Corte Municipal de Humacao para ante la. corte 'de aquel distrito e liizo que la apelación fuese incluida en el calendario de dicba corte. Posteriormente el apelado pidió a la corte de distrito que la apelación fuese desesti-mada porque el apelante no solicitó señalamiento de día para el juicio cuando fué leído el calendario y la corte, con la oposición del apelante, desestimó la apelación por entender que el apelante tenía no sólo el deber de hacer que su ape-lación fuese incluida en el calendario sino también el de so-licitar el señalamiento para juicio pues aunque este último requisito no está expreso en la ley el espíritu de ella lo re-quiere para la brevedad en las apelaciones contra las sen-tencias de las cortes municipales. Contra esa resolución se interpuso este recurso de certiorari.
La Ley JMo. 93 para reglamentar las apelaciones contra sentencias de las cortes municipales, promulgada en 31 de marzo de 1919 (1917 (2) 17, Apéndice) y que es la pertinente en la materia, dice así en su sección 3!l, letra (b): “Si el apelante dejase de solicitar la inclusión del pleito en el ca-lendario, el juez de distrito declarará desierto el recurso, imponiéndole las costas; y el secretario remitirá inmediata-mente la causa a la corte inferior para la ejecución de la sentencia apelada.
Esta disposición legal es.clara en sus palabras y dispone que el juez de distrito declare desierto el recurso cuando el apelante dejase de incluir su pleito en el calendario por lo que de acuerdo con el artículo 13 del Código Civil no puede menospreciarse su letra para atender a su espíritu, y mu-cho menos para poner en la ley palabras o conceptos que no tiene, como en este caso en que disponiéndose en la ley que se declare desierto el recurso solamente cuando el ape-lante no solicita la inclusión del pleito en el calendario, la *204corte inferior lo declaró desierto por otro motivo distinto, iio expresado en la ley. Ni tampoco era ése el espíritu de la ley toda vez que incluido el pleito en el calendario estaba conseguida la rapidez en el procedimiento por cuanto cual-quiera de las partes podía solicitar el señalamiento de día para juicio.

Por los motivos expresados la resolución recurrida debe ser anulada y devolverse el caso para ulteriores procedi-mientos no incompatibles con esta opinión.